Dismissed and Memorandum Opinion filed May 5, 2005








Dismissed and Memorandum Opinion filed May 5, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01170-CR
____________
 
DEREK JAMES WERT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
 Harris County, Texas
Trial Court Cause No. 977,271
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to indecency with a
child.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on
November 12, 2004, to confinement for three 
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 5, 2005.
Panel consists of Justices Edelman,
Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).